                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN

-------------------------------------------------------------------------------------------------------------------

ALARIC J. GREENLEE,

                           Plaintiff,                                   Case No. 21-CV-462
         v.

SPEEDWAY LLC and
SPEEDWAY LLC,

                           Defendants.

--------------------------------------------------------------------------------------------------------------------

                            NOTICE OF REMOVAL OF CIVIL ACTION

--------------------------------------------------------------------------------------------------------------------

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, the defendants, Speedway LLC and

Speedway LLC, more properly identified as a singular entity Speedway LLC (hereinafter referred

to as Speedway LLC) seek to remove this case from Milwaukee County Circuit Court, the State

of Wisconsin, to the United States District Court for the Eastern District of Wisconsin. In support

of this Notice of Removal, Speedway LLC states the following:

         1.       On January 7, 2021, the above-entitled action was electronically filed in Milwaukee

County Circuit Court, State of Wisconsin, as Case No. 2021-CV-000096. Exhibit A, Summons

and Complaint.

         2.       Pursuant to Wis. Stat. § 802.02(1m), the tort-based Complaint did not contain an

amount in controversy.

         3.       On March 29, 2021, Speedway LLC received a demand letter from plaintiff’s

counsel seeking $120,000.00. Erin Moosbrugger Declaration, ¶ 2.




              Case 2:21-cv-00462-NJ Filed 04/12/21 Page 1 of 4 Document 1
       4.      The March 29, 2021 demand letter from plaintiff’s counsel provided an itemization

of special damages, including, past medical expenses, past loss of wages, future treatment: total

knee arthroplasty, loss of earning capacity, and worker’s compensation disability in a total amount

of $52,125.63. Erin Moosbrugger Declaration, ¶ 3.

       5.      In addition to the $52,125.63 itemization of total special damages, the letter from

plaintiff’s counsel provided a demand for compensatory damages for pain and suffering in the

amount of $67,875.00. Erin Moosbrugger Declaration, ¶ 4.

       6.      A demand was not made by plaintiff prior to March 29, 2021. Erin Moosbrugger

Declaration, ¶ 5.

       7.      Prior to March 29, 2021, Speedway was unaware that the amount in controversy

exceeded $75,000 as plaintiff had not made a demand and only provided Speedway with medical

records and bills totaling $3,378 for treatment of plaintiff’s left knee over two years after the

January 9, 2018 incident subject of the Complaint. Erin Moosbrugger Declaration, ¶ 6.

       8.      On April 2, 2021, Speedway electronically filed an Answer to the Complaint.

Exhibit B, Answer and Affirmatives Defenses to Complaint.

       9.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the U. S. District Court in the district corresponding to the place where the state court action is

pending.

       10.     This is a civil action that falls under the Court’s original jurisdiction under 28

U.S.C. § 1332 (Diversity of Citizenship and Amount in Controversy) and is one that may be

removed by this Court based on 28 U.S.C. §§ 1441 and 1446.




                                                2

             Case 2:21-cv-00462-NJ Filed 04/12/21 Page 2 of 4 Document 1
         11.     Based on the information provided in plaintiff’s March 29, 2021 letter, the amount

in controversy exceeds $75,000.00. See Meridian Security Insurance Co. v. Sadowski, 441 F.3d

536 (7th Cir. 2006).

         12.     Diversity jurisdiction exists because all parties are citizens of different states.

         13.     Plaintiff alleges in his Complaint that that he is an adult natural person residing in

the County of Milwaukee, State of Wisconsin. Further, upon information and belief, plaintiff is

employed by Milwaukee County Transit System as a bus operator. As a result, upon information

and belief, plaintiff is a citizen of the State of Wisconsin.

         14.     Speedway is a Delaware limited liability company with a sole member, MPC

Investment, LLC. MPC Investment, LLC is a Delaware limited liability company with a sole

member, Marathon Petroleum Corporation (“Marathon”). Marathon is a Delaware Corporation

with its principal place of business in Ohio. Exhibit C: State of Delaware Corporations Bureau

confirmation pages for Speedway LLC, MPC Investment LLC, and Marathon. Thus, Speedway

is a citizen of Ohio and Delaware, as Speedway’s sole member is a citizen of the states of Ohio

and Delaware. Belleville Catering Co. v. Champaign Mkt. Place LLC, 350 F.3d 691 (7th Cir.

2003).

         15.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed with this Court

within 30 days after receipt of the March 29, 2021 demand letter from plaintiff’s counsel, which

first put Speedway on notice that the amount in controversy was in excess of $75,000.00.

         16.     Filed herewith as Exhibit D is a complete copy of the Milwaukee County Circuit

Court electronic record.




                                                    3

               Case 2:21-cv-00462-NJ Filed 04/12/21 Page 3 of 4 Document 1
       WHEREFORE, the defendants, Speedway LLC, hereby request removal of the above-

captioned action from Milwaukee County Circuit Court, State of Wisconsin, to the United States

District Court for the Eastern District of Wisconsin.

       Dated this 12th day of April, 2021.

                                              KASDORF, LEWIS & SWIETLIK, S.C.
                                              Attorneys for Defendants

                                              By: electronically signed by Jason P. Gehring
                                                     Jason P. Gehring
                                                     State Bar No. 1061084
                                                     jgehring@kasdorf.com


MAILING ADDRESS:
One Park Plaza, Suite 500
11270 W. Park Place
Milwaukee, WI 53224
(414) 577-4000
Fax: (414) 577-4400




                                                 4

           Case 2:21-cv-00462-NJ Filed 04/12/21 Page 4 of 4 Document 1
